Case:12-13815-TBM Doc#:710 Filed:07/29/21                Entered:07/29/21 17:41:15 Page1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                        )
                                               )
 UNITED WESTERN BANCORP, INC.,                 )       Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                               )       Chapter 7
                                               )
                               Debtor.         )


               MOTION FOR ORDER APPROVING ABANDONMENT OF ASSET
                           PURSUANT TO 11 U.S.C. §554(a)


        Simon E. Rodriguez, chapter 7 trustee (the “Trustee”), by and through his counsel Ireland,
 Stapleton, Pryor and Pascoe, P.C., respectfully submits this Motion for Order Approving
 Abandonment of Asset Pursuant to 11 U.S.C. §554(a), (the “Motion to Abandon Asset” or
 “Motion”), and hereby states as follows:

        1.       On March 2, 2012, the Debtor commenced the above captioned case by filing its
 voluntary petition for relief in bankruptcy under Chapter 11 (the “Case”). From March 2, 2012 to
 April 15, 2013, the Debtor operated as a debtor-in-possession. On April 15, 2013, the Bankruptcy
 Court entered an Order converting this Case to a case under Chapter 7 of the Bankruptcy Code.
 Simon E. Rodriguez is the duly appointed Chapter 7 Trustee.

          2.     The Bankruptcy Court established July 1, 2013 as the deadline for filing Chapter
 11 Administrative Claims. The Bankruptcy Court also established July 23, 2013 as the deadline
 for filing proofs of claim. Forty-two proofs of claim were filed asserting claims totaling in excess
 of $198 million.

         3.      Since his appointment, the Trustee has focused on liquidating the Debtor’s personal
 property (including the estate’s claim in the Matrix Funding Corp estate), pursuing the appeal of
 the IRS audit of the Debtor’s 2009 tax return which resulted in a refund, prosecuting litigation
 against the FDIC to determine the ownership of the tax refund, pursuing the avoidance actions,
 reviewing and challenging certain proofs of claim, and defending the estate against the time-barred
 claims asserted by the Chapter 7 Trustee of UWT, Inc. in federal court litigation. A new issue
 arose with the Internal Revenue Service’s claim of additional income tax owed with respect to the
 UWBI 2016 and 2017 tax returns, which the Trustee opposed. The IRS claim as to the 2016 and
 2017 returns has successfully been resolved in the Trustee’s favor.

          4.     The FDIC tax refund litigation has now been resolved. The FDIC has agreed to

                                                   1
Case:12-13815-TBM Doc#:710 Filed:07/29/21                  Entered:07/29/21 17:41:15 Page2 of 4




 withdraw its claim in this Case.

         5.     With the resolution of the IRS administrative claims for the 2016 and 2017 tax
 returns and the FDIC’s withdrawal of its claim, all claims have been resolved.

        6.      The Trustee is therefore preparing to close this Case.

         7.     The Debtor is a bank holding company that at one time owned a number of
 subsidiaries. Debtor’s largest subsidiary is United Western Bank (“UWB” or “Bank”). In both
 the Debtor’s Original Schedule B filed March 2, 2012 and Amended Schedule B filed May 31,
 2012, as Property Owned, Debtor listed in Item 13, stocks: “UWBK [United Western Bancorp
 Inc.] - United Western Bank: Stock representing 100% ownership of United Western Bank”
 (emphasis added) (the “Bank Stock”).

         8.     UWB operated a community-based banking network, comprised of eight banking
 locations and a loan servicing office. On January 21, 2011, the Office of Thrift Supervision closed
 the Bank and appointed the FDIC as its receiver (“FDIC-Receiver,” “Receiver” or
 “Receivership”).

          9.       By operation of law, upon its appointment, the FDIC-Receiver succeeded to the
 rights, titles, powers, and privileges of the Bank, and it is empowered, among other things, to take
 over the assets of and operate that institution, collect all obligations and money due the institution,
 preserve and conserve the assets and property of the institution, and place the institution in
 liquidation and proceed to realize upon its assets. See 12 U.S.C. § 1821(d)(2). The FDIC
 Receivership of UWB is ongoing and the Trustee does not know how much longer the
 Receivership will continue before it is wound up. In the past, the Receivership has reported income
 to the Trustee necessitating the Trustee filing income tax returns for the UWBI consolidated group.

         10.     As the Court is aware from previous litigation, UWBI is part of a “consolidated
 group” consisting of itself and all its subsidiaries for purposes of filing tax returns and other
 dealings with the IRS. UWBI is appointed “agent” of the consolidated group which makes it
 UWBI’s responsibility to prepare and file an income tax return if UWBI or any of the members of
 the group have income to report. The Trustee believes it is in the best interest of the estate and its
 creditors to terminate the responsibility to file tax returns when the estate is closed. This involves
 “deconsolidating” the group, making each member of the group responsible to file its own tax
 returns. The Trustee is advised that to receive IRS permission to “deconsolidate” and terminate
 UWBI’s responsibility it must demonstrate to the IRS that UWBI is effectively dissolved by virtue
 of it having no assets and no prospects of receiving any income after the case is closed. However,
 the estate could be viewed as still owning the Bank Stock as an asset after the case is closed.

         11.     Moreover, if the amount recovered by the Receiver from the liquidation of assets
 is sufficient, payment may be made on “Any obligation to shareholders or members arising as a
                                                   2
Case:12-13815-TBM Doc#:710 Filed:07/29/21                 Entered:07/29/21 17:41:15 Page3 of 4




 result of their status as shareholders or members (including any depository institution holding
 company or any shareholder or creditor of such company).” 12 U.S.C. § 1821(d)(11)(A)(v). Thus,
 it is possible that in the future UWBI could receive a distribution from FDIC-Receiver. This is,
 however, the lowest priority for distributions from the Receivership and is therefore very unlikely.
 However, this very slim possibility could be viewed by the IRS as prospective income.

         12.     The Balance Sheet for the Receivership currently shows a net deficit of
 $(139,298,000.00). https://receivership.fdic.gov/drripbal/bank/10331?FIN=10331 Thus, the
 likelihood of a distribution to UWBI on its Bank Stock is very remote.

         13.     On the other hand, despite the large deficit, the Receivership shows on the asset
 side of the balance sheet cash and investments of $ 66,364,000.00 that could potentially generate
 future income. If the Trustee maintains ownership of the Bank Stock as an asset, the Trustee is
 informed and believes based on advice from experts in federal income taxation that UWBI will
 likely not be granted permission to “deconsolidate” from the consolidated holding company group
 and in particular the Bank because UWBI would not be able to represent to the IRS that is has no
 assets and no possible future income. This could put the Trustee in the position of being required
 to reopen this case and to file a tax return in the future with no funds available to do so. The
 alternative would be to keep this case open indefinitely until the Receivership is terminated. The
 Trustee believes the latter alternative is unacceptable as this case is already nine years old.

          14.    11 U.S.C. §554(a) provides: “After notice and a hearing, the trustee may abandon
 any property of the estate that is burdensome to the estate or that is of inconsequential value and
 benefit to the estate.” In addition, 11 U.S.C. 554(c) provides: “Unless the court orders otherwise,
 any property scheduled under section 521(a)(1) of this title not otherwise administered at the time
 of the closing of a case is abandoned to the debtor and administered for purposes of section 350 of
 this title.” Thus, it is likely that the closing of this case will trigger an abandonment of the Bank
 Stock. However, the Trustee believes it is in the best interests of the estate to obtain an Order
 approving the abandonment of the Bank Stock to allow UWBI to deconsolidate from the group
 and foreclose any future possibility of being required to file a tax return on account of income
 generated by the Receivership.

         15.   On the unusual facts of this case, the Bank Stock is both of inconsequential value
 but burdensome to the estate. The Trustee is therefore entitled to an Order approving abandonment
 of the Bank Stock pursuant to Section 554(a) after notice and a hearing.

          16.   The undersigned has conferred with counsel for the FDIC and has been authorized
 to state the FDIC does not oppose the relief requested.

         WHEREFORE, Trustee respectfully requests that the Court enter an order pursuant to 11
 U.S.C. §554(a) that the Bank Stock is deemed abandoned, the estate’s ownership of the Bank Stock
 is terminated and granting such other and further relief as the Court deems just.
                                                  3
Case:12-13815-TBM Doc#:710 Filed:07/29/21           Entered:07/29/21 17:41:15 Page4 of 4




      Dated this 29th day of July, 2021.



                                           Respectfully submitted,


                                           IRELAND STAPLETON PRYOR & PASCOE, PC


                                            /s/ Mark E. Haynes
                                           Mark E. Haynes, #12312
                                           717 17th Street, Suite 2800
                                           Denver, Colorado 80202
                                           Telephone: (303) 623-2700
                                           Facsimile: (303) 623-2062
                                           Email: mhaynes@irelandstapleton.com

                                           Attorneys for Simon E. Rodriguez, chapter 7 trustee




                                              4
